                 Case 1:17-cv-00181-LAP Document 69
                                                 68 Filed 07/07/20
                                                          07/06/20 Page 1 of 2




                                          THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                          PHILIP R. DePAUL
Corporation Counsel                              100 CHURCH STREET                                     Senior Counsel
                                                 NEW YORK, NY 10007                             Phone: (212) 356-2413
                                                                                                  Fax: (212) 356-3509
                                                                                                 pdepaul@law.nyc.gov

                                                                    July 6, 2020

      BY ECF
      Honorable Loretta A. Preska
      United States District Judge                                    The proposed schedule is approved.
      United States District Court                                    SO ORDERED.
      Southern District of New York                                   Dated: July 7, 2020
      500 Pearl Street
      New York, New York 10007

                      Re:    Suhail Laureano v. City of New York, et ano.          __________________________
                             17 CV 181 (LAP)                                       LORETTA A. PRESKA, USDJ
      Your Honor:

                     I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
      the City of New York, and one of the attorneys representing defendants City of New York and
      Luis Linares in this matter. I write on behalf of the parties to respectfully request that the Court
      endorse the schedule proposed below for the submission of the additional pretrial submissions
      required by § 3(B) of Your Honor’s Individual Practices.

                     The parties filed their proposed joint pretrial order on June 29, 2020. (See ECF No.
      66.) By Order dated July 2, 2020, the Court scheduled the final pretrial conference for November
      9, 2020 at 10:00 a.m.

                      Pursuant to the Court’s Individual Practices, the parties’ additional pretrial
      submissions—requests to charge, proposed voir dire, and motions in limine—are due on July 28,
      2020. There are, however, significant evidentiary issues that need to be resolved before trial, so
      additional time is necessary in order to meaningfully address all such issues. Further, the
      additional time will also give the parties the opportunity to meet and confer to resolve some of
      those issues. Finally, the proposed schedule dictates that all pretrial submissions will be filed and
      fully briefed by mid-October, which will give the Court sufficient time to review them in advance
      of the final pretrial conference.

                    The parties therefore respectfully request that the Court endorse the following
      proposed schedule:
         Case 1:17-cv-00181-LAP Document 69
                                         68 Filed 07/07/20
                                                  07/06/20 Page 2 of 2



              Requests to charge, proposed voir dire,
              and motions in limine filed on or before:             September 16, 2020

              Oppositions to motions in limine filed
              on or before:                                         October 16, 2020

              The parties thank the Court for its time and consideration of this matter.

                                                            Respectfully submitted,

                                                              s/Philip R. DePaul

                                                            Philip R. DePaul
                                                            Senior Counsel
                                                            Special Federal Litigation Division


cc: All Counsel (by ECF)




                                               -2-
